Filed 3/17/16 In re Gabriel G. CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



In re GABRIEL G., a Person Coming
Under the Juvenile Court Law.
                                                                D069016
THE PEOPLE,

         Plaintiff and Respondent,                              (Super. Ct. No. JCM234010)

         v.

GABRIEL G.,

         Defendant and Appellant.


         APPEAL from an order of the Superior Court of San Diego County, Robert J.

Trentacosta, Judge. Affirmed.

         Theresa Osterman Stevenson for Defendant and Appellant.

         No appearance by Plaintiff and Respondent.

         In this case, Gabriel G. (the Minor) was originally charged with misdemeanor

vandalism (Pen. Code,1 § 594, subd. (a)(b)(2)(A)); possession of marijuana (Health &

Saf. Code, § 11357, subd. (b)), a misdemeanor; and possession of tobacco by a minor

1        All further statutory references are to Penal Code unless otherwise specified.
(§ 308, subd. (b)), an infraction. The charges were listed as case JDA G4865 and filed

under Welfare and Institutions Code section 602 as juvenile petition JCM234010. The

Minor admitted the vandalism charge and the remaining charges were dismissed.

       In June 2014, juvenile petition JCM234010 was amended to allege a new charge

of petty theft. That charge was listed as case JDA G6946. The Minor admitted the petty

theft and was continued on supervision as ordered in case JDA G4865.

       In July 2015, the court dismissed the petition (JCM234010) and terminated

jurisdiction. In the process, the court entered an order sealing the Minor's records as to

case JDA G4865. No mention was made of case JDA G6946, either by the parties or by

the court.

       The Minor filed a notice of appeal from the "Order denying sealing of JCM234010

02/G6946."

       Appellate counsel has filed a brief pursuant to People v. Wende (1979) 25
Cal. 3d 436 (Wende) indicating she has not been able to identify any reasonably arguable

issue for reversal on appeal. Counsel asks this court to review the record for error as

mandated by Wende. We offered the Minor the opportunity to file his own brief on

appeal, however, the Minor has not responded.2

                                      DISCUSSION

       As we have noted, appellate counsel has not identified any reasonably arguable

issues for reversal on appeal. Pursuant to Wende, supra, 25 Cal. 3d 436, we have engaged


2      The facts of the underlying offenses are not relevant to the analysis of possible
error based on this record. Therefore we will omit the traditional statement of facts.
                                             2
in a review of the record for error. In accordance with Anders v. California (1967) 386
U.S. 738 (Anders), appellate counsel has identified the following possible, but not

arguable issue to assist our review of the record:

       Whether the juvenile court abused its discretion in failing to seal that portion of

the record that relates to case JDA G6946.

       We have reviewed the entire record as mandated by Wende, supra, 25 Cal. 3d 436,

and Anders, supra, 386 U.S. 738, and have not discovered any reasonably arguable issue

for reversal on appeal. In our review we did not discover any request to seal case

JDA G6946, nor any objection to the failure to seal that portion of the juvenile petition.

As best we can tell the question of sealing that particular case has not yet been raised in

the juvenile court. Thus we have nothing that would allow us to review the question of

why the second case was not also sealed. The Minor's remedy, if any, in this case lies

with an appropriate request to the juvenile court to consider sealing case JDA G6946,

which was part of the underlying petition.




                                              3
                                DISPOSITION

    The order sealing case JDA G4865 is affirmed.


                                                    HUFFMAN, Acting P. J.

WE CONCUR:


              McDONALD, J.


               McINTYRE, J.




                                       4